Case 2:21-cr-20002-SFC-KGA ECF No. 3, PagelD.20 Filed 01/06/21 Page1of1

/

AO 83 (Rev. 06/09) Summons in a Criminal Case

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

United States of America
Vv.

VALDET SEFEROVIC

2:21-cr-20002

 

Defendant
SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

Indictment CO) Superseding Indictment © Information O Superseding Information O Complaint
CG Probation Violation Petition Supervised Release Violation Petition © Violation Notice © Order of Court

 

Theodore Levin U.S. Courthouse
Place: 934 W. Lafayette Courtroom No.: ZOOM

Detroit, MI 48226

 

 

 

 

Date and Time: 01/21/2021 1:00 pm

 

This offense is briefly described as follows:

ee PILED
WIRE FRAUD AND CONSPIRACY TO COMMIT WIRE FRAUD ail in violation of 18 U.S.C. §§ 1343 BRAGG OFFICE
JAN ~ 6 2991
Ex, 4. + QURT

Torr bo
tec WRC

(0A nIGAN
Date: JAN - £2021

 

 

DAVON ALLEN’ "Ar aiy prepy

Printed name dndtithe TULL

 

I declare under penalty of perjury that I have:

O Executed and returned this summons (3 Returned this summons unexecuted

Date:

 

Server’s signature

 

Printed name and title

 

 

 
